                                                                        1~ 132019
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                    N O. 2:17-CR-00474-M WF-1
11
                          Plaintiff,
12
                v.
                                                   ORDER OF DETENTION AFTER
13                                                 HEARING
14    MANUEL VILLAREAL,
                                                   [Fed.R.Crim.P. 32.1(a)(6);
15                        Defendant.               18 U.S.C. 3143(a)]
16
17
18          The defendant having been arrested in the Central District of California pursuant to a
19   warrant issued by the United States District Court for the Central District of California for
20   alleged violation of the terms and conditions of the defendant's supervised release; and
21          The Court having conducted a detention hearing pursuant to Federal Rule of Criminal
22   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23          The Court finds that:
24   \\
25   \\
26   \\
27
28

                                                   1
 l   A.   (X)     The defendant has not met the defendant's burden of establishing by clear and
 2   convincing evidence that the defendant is not likely to flee if released under 18 U.S.C. §
 3   3142(b) or (c). This finding is based on defendant's submission on this issue at this time; the
 4   prior revocation of the defendant's supervised release; and the defendant's history of failures
 5   to appear;
 6         and
 7   B.   (X)     The defendant has not met the defendant's burden of establishing by clear and
 8   convincing evidence that the defendant is not likely to pose a danger to the safety of any
 9   other person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
10   based on the defendant's submission on this issue at this time; the defendant's criminal
11   history; and the defendant's history of substance abuse.
12
13         IT THEREFORE IS ORDERED that the defendant be detained pending the further
14   revocation proceedings.
15
16   DATED: May 13, 2019
17
18                                                                   /         ~~
                                                                ~~'` C~ -           yt-C~r—a ~—
19
                                                            KAREN L. ST VENSON
20                                                    UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                  2
